Exhibit PLACEMENT AGENCY AGREEMENT May 3, Roth Capital Partners, LLC 24 Corporate Plaza Newport Beach, CA 92660 Ladies and Gentlemen: BSD Medical Corporation, a Delaware corporation (the “Company”), proposes, subject to the terms and conditions herein, to issue and sell an aggregate of up to (i) 1,644,737 shares (the “Shares”) of its common stock, $0.001 par value per share (the “Common Stock”), and (ii) 1,233,553 warrants to purchase shares of Common Stock (the “Warrants), to certain investors (each an “Investor” and, collectively, the “Investors”), in an offering under its registration statement on FormS-3 (Registration No.333-162080).The shares of Common Stock issuable upon exercise of the Warrants are hereinafter referred to as the "Warrant Shares" and the Shares, the Warrants and the Warrant Shares are hereinafter referred to as the "Securities."The Securities are more fully described in the Prospectus (as defined below).The Company desires to engage Roth Capital Partners, LLC in connection with such issuance and sale of the Securities. The Company hereby confirms its agreement with you as follows: Section 1.Agreement to Act as Placement Agent. (a)On the basis of the representations, warranties and agreements of the Company herein contained, and subject to all the terms and conditions of this Agreement between the Company and you, Roth Capital Partners, LLC shall be the Company’s exclusive placement agent (in such capacity, the “Placement Agent”), on a reasonable efforts basis, in connection with the issuance and sale by the Company of the Securities to the Investors in a proposed takedown under the Registration Statement (as defined below), with the terms of each offering to be subject to market conditions and negotiations between the Company, the Placement Agent and the prospective Investors (such takedown shall be referred to herein as the “Offering”).As compensation for services rendered, and provided that any of the Securities are sold to Investors in the Offering, on the Closing Date (as defined below) of the
